           Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 1 of 7



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
 4
     Fax: (520) 628-7861
     Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,               ) CR 18-01013-001-TUC-CKJ(BPV)
10                                           )
                  Plaintiff,                 )
11                                           )     RESPONSE IN OPPOSITION
            v.                               )  TO GOVERNMENT’S MOTION IN
12                                           ) LIMINE TO PRECLUDE EVIDENCE
     Matthew Bowen,                          ) OF THE VICTIM’S IMMIGRATION
13                                           )         HISTORY [DOC. 81]
                  Defendant.                 )
14                                           )
15         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of
16
     THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby responds in opposition to
17

18   the Government’s Motion in Limine to Preclude Evidence of the Victim’s Immigration

19   History. (Doc. 81.) This response is made for the reasons set forth in the following
20
     Memorandum of Points and Authorities.
21
                        Respectfully submitted this 16th day of July, 2019.
22
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
23
                                     BY: /s/ Sean Chapman
24                                        Sean Chapman
25

26



                                                                                            1
              Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 2 of 7




 1
                              MEMORANDUM OF POINTS AND AUTHORITIES

 2       I.       FACTS
 3
              Matthew Bowen is charged in a two count indictment with violating the civil
 4
     rights of an undocumented alien, Mr. Lopez-Aguilar, by using excessive force to
 5

 6   effectuate his arrest, and then lying about it in a report. (Doc. 1.) The Government seeks
 7
     to preclude the defense from eliciting any evidence about Mr. Lopez-Aguilar’s
 8
     immigration history, which includes a prior removal in 2014 and the December 3, 2017
 9

10   misdemeanor Illegal Entry conviction he obtained in connection with his arrest in this
11
     case. (Doc. 81 at p.2.) The Government’s motion, however, skims over important
12
     details about Mr. Lopez-Aguilar’s recent arrest. That is, he is a citizen of Guatemala,
13

14   who lied to the arresting agents by telling them he was from Mexico. He also provided a
15   false name and a false address in Mexico.1 As an undocumented alien unlawfully
16
     present in the United States, there were two benefits to these lies. First, there was a
17

18   chance the Border Patrol would not link him to his 2014 removal, and without that prior

19   event, Mr. Lopez-Aguilar knew he would likely be removed again and thus avoid more
20
     serious charges and/or jail time.2 Second, Mr. Lopez-Aguilar would not be sent all the
21

22   way back to Guatamala. Rather, he would be deported to Mexico and it would be far

23

24
     1
       The Government simply referred to these facts as “extrinsic evidence about the victim’s use of an alias when he was
25   arrested on December 3, 2017.” (Doc. 81 at p. 3.)

26   2 Although Mr. Lopez-Aguilar plead to a misdemeanor offense, he could have been charged with a felony. See 8 U.S.C.
     §1325(a)..


                                                                                                                             2
           Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 3 of 7




 1
     more easy to try to illegally re-enter the United States again. These facts are highly

 2   probative of Mr. Lopez-Aguilar’s credibility. They demonstrate that he was willing to
 3
     lie repeatedly to place himself in a better position within the U.S. legal system. They
 4
     also demonstrate that he understood how the system works, and how to manipulate it
 5

 6   for his own benefit. All of this bears on his credibility as a witness.
 7
           The Government asserts that Lopez-Aguilar was not given any benefit because he
 8
     was treated the same as other defendants who go through Operation Streamline. (Doc.
 9

10   81 at p. 3.) The question that bears on his credibility, however, is what Lopez-Aguilar
11
     thinks about the disposition of his offense. He may well believe he was given a more
12
     lenient sentence because of the information he provided, which led to this prosecution.
13

14   The defense ought to be permitted to ask Lopez-Aguilar about this, or any other matter
15   that seeks to expose his bias as a witness. Moreover, it is indisputable that Lopez-
16
     Aguilar has received a substantial benefit as a result of this case. He has twice been
17

18   given “deferred action,” which allows him to stay in the United States - at least until

19   this case goes to trial. He therefore has a compelling reason to want to keep the
20
     Government on his side.
21

22         The jury should be allowed to evaluate Lopez-Aguilar’s testimony in the context

23   of what actually occurred-not after it has been carefully sanitized at the government’s
24
     behest.
25

26



                                                                                               3
              Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 4 of 7




 1
        II.      LAW

 2            Mr. Lopez-Aguilar’s immigration history is highly probative of his credibility,
 3
     which is always a proper area for cross-examination. The Confrontation Clause of the
 4
     Sixth Amendment guarantees the right of an accused in a criminal prosecution “to be
 5

 6   confronted with the witnesses against him.” “The main and essential purpose of
 7
     confrontation is to secure for the opponent the opportunity of cross-examination.” Davis
 8
     v. Alaska, 415 U.S. 308, 315–16 (1974) (quoting 5 J. Wigmore, Evidence § 1395, at 123
 9

10   (3d ed.1940)). As the Supreme Court explained, “[T]he exposure of a witness’
11
     motivation in testifying is a proper and important function of the constitutionally
12
     protected right of cross-examination.” Id. at 315–16; see also, United States v.
13

14   Alcantara-Castillo, 788 F.3d 1186, 1196 (9th Cir. 2015) (stating that the defendant’s
15   prior convictions for illegal reentry “surely impaired his credibility.”). Improperly
16
     restricting defense counsel’s cross-examination, when that examination is designed to
17

18   show bias on the part of a prosecution witness, violates a defendant's Confrontation

19   Clause rights. Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).
20
              Like the Supreme Court, the Ninth Circuit has “‘emphasized the policy favoring
21

22   expansive witness cross-examination in criminal trials.’” United States v. Cezares, 788

23   F.3d 956, 983 (9th Cir. 2015), quoting United States v. Larson, 495 F.3d 1094, 1102 (9th
24
     Cir. 2007) (en banc) (internal quotation omitted). The Circuit Court has also
25

26
     recognized:


                                                                                                4
           Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 5 of 7




 1
                  The constitutional right to cross examine is “[s]ubject always to
                  the broad discretion of a trial judge to preclude repetitive and
 2                unduly harassing interrogation,” but that limitation cannot
                  preclude a defendant from asking, not only “whether [the
 3
                  witness] was biased” but also “to make a record from which to
 4                argue why [the witness] might have been biased.”
 5
     Id., quoting United States v. Schoneberg, 396 F.3d 1036, 1042 (9th Cir. 2005) (quoting
 6
     Davis v. Alaska, 415 U.S. at 316, 318) (alterations in original) (footnotes omitted).
 7

 8         A reviewing court looks at three factors to determine whether a defendant’s right
 9
     to cross-examination has been violated: (1) whether the excluded evidence was
10
     relevant; (2) whether other legitimate interests outweighed the defendant’s interest in
11

12   presenting the excluded evidence; and (3) whether the exclusion of evidence left the
13   jury with sufficient information to assess the credibility of the witness the defendant
14
     was attempting to cross-examine. Cezares, 788 F.3d at 983-84. Applying these factors
15

16   to Lopez-Aguilar’s immigration history, it is clear that granting the Government’s
17   motion would result in a violation of Bowen’s Sixth Amendment rights.
18
           First, Lopez-Aguilar’s immigration history is relevant to his credibility. And
19

20   second, the interest asserted by the Government, that admission of Lopez-Aguilar’s

21   immigration history would be inflammatory or confusing given “the current atmosphere
22
     of political discourse around immigration and border security,” is an issue that can and
23

24   will be addressed through the jury selection process.

25         Lopez-Aguilar’s history and conduct, as well as the numerous false statements
26
     are intertwined with his credibility and are thus probative of his character for

                                                                                                5
           Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 6 of 7




 1
     truthfulness. The evidence is therefore admissible pursuant to Fed. R. Evid. 608 (as to

 2   the 2014 removal and use of false name and address) and 609 (as to the illegal entry
 3
     conviction). (Doc. 81 at p. 3.) The balancing analysis under Rule 403, required under
 4
     rule 609(a)(1)(B), is easily resolved in favor of admission of this evidence. The
 5

 6   evidence is highly probative of Mr. Lopez-Aguilar’s credibility and there is little danger
 7
     of confusing the issues or misleading the jury.
 8
        III.   CONCLUSION
 9

10         For all the foregoing reasons, the Government’s motion should be denied.
11
     Evidence of Mr. Lopez-Aguilar’s immigration history is admissible pursuant to Federal
12
     Rules of Evidence 401, 402, 403, 608 and 609. Moreover, limiting Bowen’s ability to
13

14   cross-examine Mr. Lopez-Aguilar on evidence that bears on his credibility would
15   violate Bowen’s Sixth Amendment confrontation rights.
16
                        Respectfully submitted this 16th day of July, 2019.
17
                                     LAW OFFICE OF SEAN CHAPMAN, P.C.
18
                                     BY: /s/ Sean Chapman
19                                              Sean Chapman
20

21

22

23

24

25

26



                                                                                               6
           Case 4:18-cr-01013-CKJ-DTF Document 84 Filed 07/18/19 Page 7 of 7




 1
                                 CERTIFICATE OF SERVICE

 2         The undersigned certifies that on July 18, 2019, he caused to be electronically
 3
     filed the foregoing document with the Clerk of the Court using the CM/ECF system
 4
     which sent notification to the following:
 5

 6   Monica Ryan
     Monica.Ryan@us.doj.gov
 7
     Lori Price
 8   Lori.Price@usdoj.gov
     US Attorney’s Office – Tucson, AZ
 9

10   Serena Lara
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                             7
